Case 17-34469        Doc 55     Filed 12/10/18     Entered 12/10/18 16:17:52          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 34469
         Monique D Harris

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/17/2017.

         2) The plan was confirmed on 01/25/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/08/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 07/26/2018.

         5) The case was Dismissed on 09/06/2018.

         6) Number of months from filing to last payment: 3.

         7) Number of months case was pending: 13.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-34469             Doc 55         Filed 12/10/18    Entered 12/10/18 16:17:52               Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                       $455.00
           Less amount refunded to debtor                                   $0.00

 NET RECEIPTS:                                                                                              $455.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $374.52
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                               $20.48
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $395.00

 Attorney fees paid and disclosed by debtor:                         $350.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim          Claim        Principal      Int.
 Name                                        Class   Scheduled      Asserted       Allowed         Paid         Paid
 Affordable Furniture                    Unsecured         500.00        703.40         703.40           0.00       0.00
 American InfoSource LP as agent for     Unsecured         288.00        145.26         145.26           0.00       0.00
 Cerastes LLC                            Unsecured         220.00        219.45         219.45           0.00       0.00
 City of Chicago                         Unsecured           0.00      1,570.74       1,570.74           0.00       0.00
 City of Chicago Department of Revenue   Unsecured     24,000.00     21,546.20      21,546.20            0.00       0.00
 Convergent Outsourcing                  Unsecured      1,518.00            NA             NA            0.00       0.00
 Department Of Education                 Unsecured     14,902.00     15,461.69      15,461.69            0.00       0.00
 EASY ACCEPT                             Unsecured      4,683.00            NA             NA            0.00       0.00
 Friendly Finance Corporation            Unsecured           0.00    18,323.25      18,323.25            0.00       0.00
 Jefferson Capital Systems LLC           Unsecured      1,258.00       1,258.57       1,258.57           0.00       0.00
 Kohls                                   Unsecured         100.00           NA             NA            0.00       0.00
 Quantum3 Group                          Unsecured           0.00        492.48         492.48           0.00       0.00
 Resurgent Capital Services              Unsecured         100.00        405.79         405.79           0.00       0.00
 S & S Motors                            Secured        4,513.91           0.00       4,513.91          60.00       0.00
 Santander Consumer USA Inc              Unsecured     17,089.00     17,598.92      17,598.92            0.00       0.00
 SNCHNFIN                                Unsecured         600.00           NA             NA            0.00       0.00
 TCF Bank                                Unsecured         100.00           NA             NA            0.00       0.00
 Wood, Daniel                            Unsecured      2,800.00            NA             NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-34469        Doc 55      Filed 12/10/18     Entered 12/10/18 16:17:52             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $4,513.91             $60.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                           $4,513.91             $60.00              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $77,725.75               $0.00             $0.00


 Disbursements:

         Expenses of Administration                               $395.00
         Disbursements to Creditors                                $60.00

 TOTAL DISBURSEMENTS :                                                                         $455.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
